


Exhibit 10.72

 

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Second Amendment to Employment Agreement (the “Amendment”) is made by and
between Charles K. Crovitz (“Executive”) and The Children’s Place Retail
Stores, Inc., a Delaware corporation (“Employer”).  All terms used but not
defined herein shall have the meaning ascribed to them in the Agreement (as
defined below).

 

WHEREAS, Employer and Executive are parties to an Employment Agreement, dated as
of September 26, 2007, and amended as of December 31, 2008 (the “Agreement”);

 

WHEREAS, absent further action by the parties the Employment Period was
scheduled to end on February 2, 2009;

 

WHEREAS, the parties have decided to extend the Employment Period; and

 

WHEREAS, the parties desire to memorialize the terms and conditions of
Executive’s employment that will apply during the extended Employment Period in
this Amendment

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the parties agree as follows:

 

1.             Section 2.01 of the Agreement is hereby amended to read as
follows:

 

The term of Executive’s employment under this Agreement (the “Employment
Period”) commenced on September 26, 2007 (the “Commencement Date”) and shall
continue until the earlier of (i) August 31, 2009 (which date may be extended
until November 30, 2009, by written notice to Executive on or before July 31,
2009, of action taken by the Compensation Committee of the Employer’s Board of
Directors ( hereafter from time to time, the “Board” or “Board of Directors”),
and (ii) such other time as a permanent Chief Executive Officer of the Employer
(the “New CEO”) has been appointed by the Board of Directors and commenced
employment with the Employer (“Full Employment Term”), unless sooner terminated
in accordance with the provisions of Section 5.

 

2.             Section 4.04.a. of the Agreement is hereby amended by deleting
the last sentence thereof and replacing such deleted sentence with the
following:

 

--------------------------------------------------------------------------------


 

Executive shall receive on February 5, 2009, (i) an additional grant of 41,551
Restricted Shares (such number of Restricted Shares having an aggregate Fair
Market Value equal to $750,000 on February 2, 2009), subject to the terms of the
Restricted Stock Award Agreement attached hereto as Annex B, and (ii) an
additional grant of 13,850 Restricted Shares (such number of Restricted Shares
having an aggregate Fair Market Value equal to $250,000 on February 2, 2009),
subject to the terms of the Restricted Stock Award Agreement attached hereto as
Annex C.  The Employer shall cooperate with Executive in connection with any
“Change in Control” (as such term is defined in the 2005 Equity Plan), so that
he has the opportunity, with respect to all shares covered by the grants set
forth in this Section 4.04.a., to take whatever actions are necessary on a
timely basis to receive the same consideration as other stockholders receive
with respect to their shares in the Change in Control transaction.

 

3.             Section 4.07.b. of the Agreement is hereby amended to provide
that from June 1, 2009, through the remainder of the Employment Period and the
Consulting Period, the Employer shall reimburse Executive for round-trip airfare
for two to Executive’s permanent residence located in Massachusetts, on one
occasion during each calendar week.

 

4.             Section 5.03.(ii) of the Agreement is hereby deleted in its
entirety and replaced with the following provision:

 

The diminution, without Executive’s written consent, of Executive’s position,
title, authority, duties or responsibilities as indicated in the Employment
Agreement, or the formal or tacit appointment of any other person, whether or
not an employee of the Employer, without Executive’s written consent, to perform
or share any material part of such duties, or to exercise any of such
responsibilities, including without limitation, the failure of Executive to hold
exclusively such titles or positions, or to have any part of such authorities,
duties and responsibilities as are set forth in Sections 3.01 and 3.02 hereof;
provided, however, that another executive may be authorized by the Board to
carry out such duties and responsibilities if Executive by reason of temporary
disability is unable to perform such duties or responsibilities.

 

5.             Section 6.01 of the Agreement is hereby deleted in its entirety
and replaced with the following provision:

 

2

--------------------------------------------------------------------------------


 

Compensation Upon Termination Without Cause, for Good Reason, or upon Expiration
of the Employment Period.  In addition to Executive’s rights under Sections
6.04, 6.05 and 6.06, if (A) Executive’s employment hereunder is terminated by
the Employer pursuant to Section 5.01 without Cause, (B) Executive terminates
his employment with Employer pursuant to Section 5.03 for Good Reason, or
(C) Executive’s employment is terminated in connection with, upon or following
the expiration of the Employment Period, Executive shall be entitled to (i) the
continuation of his Base Salary, payable in accordance with the Employer’s
normal payroll practices for executives, for the remainder of the Employment
Period, if any, (ii) payment of any Performance Bonus that has been earned but
not yet paid for a completed fiscal year of the Employer ended prior to the date
of termination, and (iii) payment of a Performance Bonus for the fiscal year of
the Employer in which Executive’s termination date occurs in an amount equal to
a pro-rated part of his target bonus of $1 million for the year of termination,
such pro-ration to be based on the number of days from the beginning of such
fiscal year until Executive’s date of termination, over 365 days.  Payment shall
be made with respect to such each such Performance Bonus on the date such
Performance Bonus would otherwise have been payable to Executive under
Employer’s Annual Management Incentive Bonus Plan, as if Executive’s employment
had continued through such date, but in no event later than two and one half 
months after the end of the fiscal year of the Employer to which such bonus
relates.  Payment to Executive of the compensation provided by this Section 6.01
is subject to execution by Executive of a general release in the form attached
hereto as Exhibit B.  Notwithstanding any provision set forth in this
Section 6.01 to the contrary, (x) if Executive becomes entitled to continuation
of his Base Salary as provided herein, the commencement of such payments shall
occur immediately following the effective date of the release of claims referred
to above; and (y) Executive shall execute such release of claims within 21 days
following his termination of employment (or such longer period if and to the
extent required under applicable law).

 

3

--------------------------------------------------------------------------------


 

6.             Paragraph B.(1) of Exhibit A to the Agreement is hereby amended
to replace the reference in the first sentence thereof to the Employer’s 2008
fiscal year with references to each of the Employer’s 2008 and 2009 fiscal
years.

 

7.             This Amendment may be executed, including execution by facsimile,
in counterparts, each of which shall be deemed to be an original, but all of
which together shall constitute one and the same agreement.

 

Except as otherwise specifically set forth herein, all terms and provisions of
the Agreement shall continue in full force and effect.

 

IN WITNESS WHEREOF, the parties have executed this Second Amendment to
Employment Agreement on this day of February, 2009, to be effective as of
February 2, 2009.

 

 

THE CHILDREN’S PLACE RETAIL STORES, INC.

 

 

 

 

 

By:

/s/ Susan J. Riley

 

 

Susan J. Riley

 

 

Executive Vice President

 

 

 

 

 

Charles K. Crovitz

 

Charles K. Crovitz

 

4

--------------------------------------------------------------------------------


 

Annex B

 

RESTRICTED STOCK AWARD AGREEMENT

 

5

--------------------------------------------------------------------------------


 

RESTRICTED STOCK AWARD AGREEMENT

 

THE CHILDREN’S PLACE RETAIL STORES, INC.

 

This Restricted Stock Award Agreement (the “Agreement”), is entered into on this
        day of February 2009 (the “Award Date”) between The Children’s Place
Retail Stores, Inc., a Delaware corporation (the “Company”) and Charles Crovitz
(the “Awardee”).

 

WHEREAS, the Company desires to provide Awardee an incentive to participate in
the success and growth of the Company through the opportunity to earn a
proprietary interest in the Company; and

 

WHEREAS, to give effect to the foregoing intentions, the Company desires to
grant Awardee an award of Restricted Shares of the Company’s common stock, par
value $0.10 per share (the “Common Stock”) pursuant to the Amended and Restated
2005 Equity Incentive Plan of The Children’s Place Retail Stores, Inc. (the
“Plan”);

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for good and valuable consideration, the parties hereto agree as follows:

 

1.             Award.  The Company hereby awards Awardee a right to receive
41,551 shares of Common Stock pursuant to this Restricted Stock Award, subject
to the terms and conditions set forth herein.  Performance of service for the
Company prior to vesting of the Restricted Shares hereunder shall serve as
consideration for the issuance of the Restricted Shares, and no purchase price
need be paid.  Subject to the provisions of Section 2 and Section 3 hereof, upon
the issuance to Awardee of Restricted Shares hereunder on the Award Date,
Awardee shall have all the rights of a shareholder of Common Stock with respect
to such shares, including the right to vote the shares and receive all dividends
and other distributions paid or made with respect thereto; provided, however,
that such dividends and other distributions shall be retained by the Company for
Awardee’s account and for delivery to Awardee, together with the stock
certificate or certificates representing such Restricted Shares, as and when
said restrictions and conditions shall have been satisfied, expired or lapsed. 
Capitalized terms used but not otherwise defined in this Agreement shall have
the meanings as set forth in the Plan.

 

2.             Restrictions on Sale or Other Transfer.  Each share of stock
awarded to Awardee pursuant to this Agreement shall be subject to acquisition by
the Company and may not be sold or otherwise transferred except pursuant to the
following provisions:

 

(a)           The shares shall be held in book entry form with the Company’s
transfer agent until the restrictions set forth herein lapse in accordance with
the provisions of Section 3 or until the shares are forfeited pursuant to
paragraph (c) of this Section 2.  A stock certificate or certificates
representing the Restricted Shares shall be issued to the Awardee and registered
in Awardee’s name promptly following the execution of this

 

6

--------------------------------------------------------------------------------


 

Agreement but shall be retained by the Company for Awardee’s account, and shall
be delivered to Awardee upon vesting of the Restricted Shares in accordance with
Section 3.

 

(b)           No Restricted Shares may be sold, transferred or otherwise
alienated or hypothecated until such shares have become vested and the earliest
sale date provided under Section 3(c) hereof has occurred.

 

(c)           Upon the later of (i) Awardee’s termination of employment with the
Company and its subsidiaries and (ii) termination of his service as a member of
the Company’s Board of Directors for any reason other than those which result in
a lapse of restrictions pursuant to Section 3, then any such shares as to which
the restrictions have not yet lapsed pursuant to Section 3 shall be forfeited by
Awardee and acquired by the Company at no cost to the Company on the date of
such termination, and Awardee shall forthwith surrender and deliver to the
Company any legended certificates evidencing such shares.

 

3.               Vesting and Lapse of Restrictions.

 

(a)           The restrictions set forth in Section 2 hereof shall lapse (and
the shares covered by such restrictions shall thereupon become vested and free
of such restrictions) as to one thirty-sixth (1/36th) of the Restricted Shares
covered by this Agreement upon the last day of each calendar month, commencing
with February 2009, during which Awardee was either (i) employed by the Company
for at least 15 days or (ii) unless Awardee’s employment has been terminated by
the Company for Cause (as defined in the employment agreement entered between
Awardee and the Company (the “Employment Agreement”)), providing post-employment
service as a director of the Company.

 

(b)           Notwithstanding the forgoing, unless such shares have previously
been forfeited pursuant to Section 2(c) hereof, the restrictions set forth in
Section 2 hereof shall lapse as to all unvested Restricted Shares covered by
this Agreement (and the shares covered by such restrictions shall thereupon
become vested and free of such restrictions) upon the first to occur of
(i) Awardee’s retirement from the Company and all Subsidiaries on or after his
65th birthday; (ii) the Disability or death of Awardee; (iii) a Change in
Control while Awardee is in the employ or service of the Company; (iv) if
Awardee is not nominated for election as a member of the Company’s Board of
Directors, or if nominated, is not elected, or (v) the occurrence of such
special circumstance or event as in the opinion of the Committee merits special
consideration.

 

(c)           Notwithstanding any provision contained herein to the contrary, no
Restricted Shares which have become vested pursuant to this Agreement may be
sold until the earliest to occur of (i) January 31, 2010, (ii) one year after
Awardee’s termination of employment for any reason, and (iii) the date on which
all Restricted Shares covered by this Agreement have become fully vested for any
reason.

 

4.             Adjustment of Shares.  Notwithstanding anything contained herein
to the contrary, in the event of any change in Common Stock resulting from a
corporate

 

7

--------------------------------------------------------------------------------


 

transaction including, but not limited to, a subdivision or consolidation,
reorganization, recapitalization, merger, share split, reverse share split,
share distribution, combination of shares or the payment of a share dividend,
the Restricted Shares shall be treated in the same manner in any such
transaction as other Common Stock.

 

5.             Government Regulations.  Notwithstanding anything contained
herein to the contrary, the Company’s obligation to issue or deliver
certificates evidencing the Restricted Shares shall be subject to the terms of
all applicable laws, rules and regulations and to such approvals by any
governmental agencies or national securities exchanges as may be required;
provided that the Company shall use commercially reasonable best efforts to
ensure that the terms of all applicable laws, rules and regulations and
approvals by any governmental agencies or national securities exchanges as may
be required are timely satisfied or obtained, as applicable.

 

6.             Withholding Taxes.  The Company shall withhold from amounts
payable to Awardee, as compensation or otherwise, an amount sufficient to
satisfy all federal, state and local withholding tax requirements with respect
to the issuance or vesting of the Restricted Shares; provided such amount shall
be satisfied by withholding the number of shares equal to the taxes required to
be withheld, divided by the Fair Market Value of the Company’s Common Stock on
the vesting date.

 

7.             Awardee Representations.  Awardee has reviewed with his own tax
advisors the federal, state, local and foreign tax consequences of the
transactions contemplated by this Agreement.  Awardee is relying solely on such
advisors, and not on any statements or representations of the Company or any of
its agents, if any, made to Awardee.  Awardee understands that Awardee (and not
the Company) shall be responsible for Awardee’s own liability arising as a
result of the transactions contemplated by this Agreement.

 

8.             Employment.  Neither this Agreement nor any action taken
hereunder shall be construed as giving Awardee any right of continuing
employment by the Company.

 

9.             Notices.  Notices or communications to be made hereunder shall be
in writing any shall be delivered in person, by registered mail, by confirmed
facsimile or by a reputable overnight courier service to the Company at its
principal office or to Awardee at his address contained in the records of the
Company.

 

10.           Governing Law.  This Agreement shall be construed under the laws
of the State of Delaware, without regard to conflicts of laws principles.

 

11.           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof, and
supersedes all prior agreements and understandings relating to the subject
matter of this Agreement.  Notwithstanding the foregoing, this Agreement and the
Award made hereby

 

8

--------------------------------------------------------------------------------


 

shall be subject to the terms of the Plan.  In the event of a conflict between
this Agreement and the terms of the Plan, the Plan shall control.

 

12.           Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the Company and Awardee and their respective permitted
successors, assigns, heirs, beneficiaries and representatives.  This Agreement
is personal to Awardee and may not be assigned by Awardee without the prior
consent of the Company.  Any attempted assignment in violation of this
Section shall be null and void.

 

13.           Amendment.  This Agreement may be amended or modified only by a
written instrument executed by both the Company and Awardee.

 

14.           Entire Agreement.  This Agreement contains the entire agreement
and understanding between the parties hereto with respect to the subject matter
hereof and supersedes any prior agreements or understandings between the parties
hereto, whether written or oral, with respect to the subject matter hereto.  To
the extent that there is any conflict between the terms and provisions of this
Agreement and any other agreement between Awardee and the Company, the terms and
provisions of this Agreement will control.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused
their duly authorized officer to execute this Agreement as of the date first
written above.

 

 

THE CHILDREN’S PLACE RETAIL STORES, INC.

 

 

 

 

 

By:

 

 

 

Susan J. Riley

 

 

Executive Vice President

 

 

 

 

 

 

 

 

Charles K. Crovitz

 

9

--------------------------------------------------------------------------------

 

Annex C

 

RESTRICTED STOCK AWARD AGREEMENT

 

10

--------------------------------------------------------------------------------


 

RESTRICTED STOCK AWARD AGREEMENT

 

THE CHILDREN’S PLACE RETAIL STORES, INC.

 

This Restricted Stock Award Agreement (the “Agreement”), is entered into on this
         day of February, 2009 (the “Award Date”), is entered into between The
Children’s Place Retail Stores, Inc., a Delaware corporation (the “Company”),
and Charles Crovitz (the “Awardee”).

 

WHEREAS, the Company desires to provide Awardee an incentive to participate in
the success and growth of the Company through the opportunity to earn a
proprietary interest in the Company; and

 

WHEREAS, to give effect to the foregoing intentions, the Company desires to
grant Awardee an award of Restricted Shares of the Company’s common stock, par
value $0.10 per share (the “Common Stock”) pursuant to the Amended and Restated
2005 Equity Incentive Plan of The Children’s Place Retail Stores, Inc. (the
“Plan”);

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for good and valuable consideration, the parties hereto agree as follows:

 

1.             Award.  The Company hereby awards Awardee a right to receive 13,
850 shares of Common Stock pursuant to this Restricted Stock Award, subject to
the terms and conditions set forth herein.  Performance of service for the
Company prior to vesting of the Restricted Shares hereunder shall serve as
consideration for the issuance of the Restricted Shares, and no purchase price
need be paid.  Subject to the provisions of Section 2 and Section 3 hereof, upon
the issuance to Awardee of Restricted Shares hereunder on the Award Date,
Awardee shall have all the rights of a shareholder of Common Stock with respect
to such shares, including the right to vote the shares and receive all dividends
and other distributions paid or made with respect thereto; provided, however,
that such dividends and other distributions shall be retained by the Company for
Awardee’s account and for delivery to Awardee, together with the stock
certificate or certificates representing such Restricted Shares, as and when
said restrictions and conditions shall have been satisfied, expired or lapsed. 
Capitalized terms used but not otherwise defined in this Agreement shall have
the meanings as set forth in the Plan.

 

2.             Restrictions on Sale or Other Transfer.  Each share of stock
awarded to Awardee pursuant to this Agreement shall be subject to acquisition by
the Company and each share may not be sold or otherwise transferred except
pursuant to the following provisions:

 

(a)           The shares shall be held in book entry form with the Company’s
transfer agent until the restrictions set forth herein lapse in accordance with
the provisions of Section 3 or until the shares are forfeited pursuant to
paragraph (c) of this Section 2.  A stock certificate or certificates
representing the Restricted Shares shall be issued to the Awardee and registered
in Awardee’s name promptly following the execution of this

 

11

--------------------------------------------------------------------------------


 

Agreement but shall be retained by the Company for Awardee’s account, and shall
be delivered to Awardee upon vesting of the Restricted Shares in accordance with
Section 3.

 

(b)           No Restricted Shares may be sold, transferred or otherwise
alienated or hypothecated so long as such shares are subject to the restriction
provided for in this Section 2 and the earliest sale date provided under
Section 3(c) has occurred..

 

(c)           If (i) the Employment Period under the employment agreement
entered between Awardee and the Company, as amended (the “Employment
Agreement”), is not extended beyond August 31, 2009, as contemplated by
Section 2.01 thereof, and as of August 31, 2009, the shares covered by this
Agreement have not yet become vested pursuant to the provisions of
Section 3(b) hereof, or if, upon the later of (A) Awardee’s termination of
employment with the Company and its subsidiaries and (B) his termination of
service as a member of the Company’s Board of Directors for any reason other
than those which result in a lapse of restrictions pursuant to Section 3, then
any such shares as to which the restrictions have not yet lapsed pursuant to
Section 3, shall be forfeited by Awardee and acquired by the Company at no cost
to the Company on the date of such termination or non-extension, as applicable,
and Awardee shall forthwith surrender and deliver to the Company any legended
certificates evidencing such shares.

 

3.             Vesting and Lapse of Restrictions.

 

(a)           Unless such shares have previously been forfeited by operation of
Section 2(c) hereof, the restrictions set forth in Section 2 hereof shall lapse
(and the shares covered by such restrictions shall thereupon become vested and
free of such restrictions) (i) as to seven thirty-sixths (7/36th) of the
Restricted Shares immediately as of September 1, 2009, and (ii) as to one
thirty-sixth (1/36th) of the Restricted Shares upon the last day of each
calendar month, commencing with September 2009, during which Awardee was either
(i) employed by the Company for at least 15 days or (ii) unless Awardee’s
employment has been terminated by the Company for Cause (as defined in the
Employment Agreement), providing post-employment service as a director of the
Company.

 

(b)           Notwithstanding the forgoing, unless such shares have previously
been forfeited pursuant to Section 2(c) hereof, the restrictions set forth in
Section 2 hereof shall lapse as to all unvested Restricted Shares covered by
this Agreement (and the shares covered by such restrictions shall thereupon
become vested and free of such restrictions) upon the first to occur of
(i) Awardee’s retirement from the Company and all Subsidiaries on or after his
65th birthday; (ii) the Disability or death of Awardee; (iii) a Change in
Control while Awardee is in the employ or service of the Company; (iv) if
Awardee is not nominated for election as a member of the Company’s Board of
Directors, or if nominated, is not elected, or (v) the occurrence of such
special circumstance or event as in the opinion of the Committee merits special
consideration.

 

(c)           Notwithstanding any provision contained herein to the contrary, no
Restricted Shares which have become vested pursuant to this Agreement may be
sold

 

12

--------------------------------------------------------------------------------


 

until the earliest to occur of (i) January 31, 2010, (ii) one year after
Awardee’s termination of employment for any reason, and (iii) the date on which
all Restricted Shares covered by this Agreement have become fully vested for any
reason.

 

4.             Adjustment of Shares.  Notwithstanding anything contained herein
to the contrary, in the event of any change in Common Stock resulting from a
corporate transaction including, but not limited to, a subdivision or
consolidation, reorganization, recapitalization, merger, share split, reverse
share split, share distribution, combination of shares or the payment of a share
dividend, the Restricted Shares shall be treated in the same manner in any such
transaction as other Common Stock.

 

5.             Government Regulations.  Notwithstanding anything contained
herein to the contrary, the Company’s obligation to issue or deliver
certificates evidencing the Restricted Shares shall be subject to the terms of
all applicable laws, rules and regulations and to such approvals by any
governmental agencies or national securities exchanges as may be required;
provided that the Company shall use commercially reasonable best efforts to
ensure that the terms of all applicable laws, rules and regulations and
approvals by any governmental agencies or national securities exchanges as may
be required are timely satisfied or obtained, as applicable.

 

6.             Withholding Taxes.  The Company shall withhold from amounts
payable to Awardee, as compensation or otherwise, an amount sufficient to
satisfy all federal, state and local withholding tax requirements with respect
to the issuance or vesting of the Restricted Shares; provided such amount shall
be satisfied by withholding the number of shares equal to the taxes required to
be withheld, divided by the Fair Market Value of the Company’s Common Stock on
the vesting date.

 

7.             Awardee Representations.  Awardee has reviewed with his own tax
advisors the federal, state, local and foreign tax consequences of the
transactions contemplated by this Agreement.  Awardee is relying solely on such
advisors, and not on any statements or representations of the Company or any of
its agents, if any, made to Awardee.  Awardee understands that Awardee (and not
the Company) shall be responsible for Awardee’s own liability arising as a
result of the transactions contemplated by this Agreement.

 

8.             Employment.  Neither this Agreement nor any action taken
hereunder shall be construed as giving Awardee any right of continuing
employment by the Company.

 

9.             Notices.  Notices or communications to be made hereunder shall be
in writing any shall be delivered in person, by registered mail, by confirmed
facsimile or by a reputable overnight courier service to the Company at its
principal office or to Awardee at his address contained in the records of the
Company.

 

10.           Governing Law.  This Agreement shall be construed under the laws
of the State of Delaware, without regard to conflicts of laws principles.

 

13

--------------------------------------------------------------------------------


 

11.           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof, and
supersedes all prior agreements and understandings relating to the subject
matter of this Agreement.  Notwithstanding the foregoing, this Agreement and the
Award made hereby shall be subject to the terms of the Plan.  In the event of a
conflict between this Agreement and the terms of the Plan, the Plan shall
control.

 

12.           Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the Company and Awardee and their respective permitted
successors, assigns, heirs, beneficiaries and representatives.  This Agreement
is personal to Awardee and may not be assigned by Awardee without the prior
consent of the Company.  Any attempted assignment in violation of this
Section shall be null and void.

 

13.           Amendment.  This Agreement may be amended or modified only by a
written instrument executed by both the Company and Awardee.

 

14.           Entire Agreement.  This Agreement contains the entire agreement
and understanding between the parties hereto with respect to the subject matter
hereof and supersedes any prior agreements or understandings between the parties
hereto, whether written or oral, with respect to the subject matter hereto.  To
the extent that there is any conflict between the terms and provisions of this
Agreement and any other agreement between Awardee and the Company, the terms and
provisions of this Agreement will control.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused
their duly authorized officer to execute this Agreement as of the date first
written above.

 

 

THE CHILDREN’S PLACE RETAIL STORES, INC.

 

 

 

 

 

 

 

THE CHILDREN’S PLACE RETAIL STORES, INC.

 

 

 

 

 

 

 

By:

 

 

 

Susan J. Riley

 

 

Executive Vice President

 

 

 

 

 

 

 

 

 

Charles K. Crovitz

 

14

--------------------------------------------------------------------------------
